Title: From John Adams to William Heath, 5 October 1775
From: Adams, John
To: Heath, William


     
      Philadelphia Octr. 5th. 1775
      Sir
     
     I never had the Pleasure of a Correspondence or any particular Acquaintance with you, which can justify the Freedom I have taken of giving you this Trouble: But as the good of our Country, which I know is your first Consideration, is my Motive, I presume you will think it a Sufficient Apology.
     In the present State of America, which is so novel and unexpected, and indeed unthought of by Numbers of Persons in every Colony, it is natural to expect Misapprehensions, Jealousies and Misrepresentations in Abundance: and it must be our Care to attend to them, and if possible explain what is misunderstood and State truly what is misrepresented.
     It is represented in this City by Some Persons, and it makes an unfriendly Impression upon Some Minds, that in the Massachusetts Regiments, there are great Numbers of Boys, Old Men, and Negroes, Such as are unsuitable for the service, and therefore that the Con­tinent is paying for a much greater Number of Men, than are fit for Action or any Service. I have endeavoured to the Utmost of my Power to rectify these Mistakes as I take them to be, and I hope with some success, but still the Impression is not quite removed.
     I would beg the favour of you therefore sir, to inform me Whether there is any Truth at all in this Report, or not.
     It is natural to suppose there are some young Men and some old ones and some Negroes in the service, but I should be glad to know if there are more of these in Proportion in the Massachusetts Regiments, than in those of Connecticutt, Rhode Island and New Hampshire, or even among the Rifle Men.
     You may depend, sir upon my Using the most prudent Caution, in the Use of your Letter, and especially of your Name but I could certainly make a good Use, of a Letter from you upon the Subject. Great Fault is likewise found in Several Parts of the Continent of the Massachusetts Officers, whom I believe, taken on an Average, and in Proportion to Numbers to be equal at least if not Superiour to any other Colony.
     I must confess I had another View in giving you this Trouble which was to introduce to your Attention, Dr. Franklin, Mr. Lynch and Coll Harrison, a Committee from this Congress to consult with the General and with the New England Colonies, concerning a Plan for future Armies. Mr. Lynch is from S. Carolina, Coll Harrison from Virginia, both Gentlemen of great Fortune, and respectable Characters, Men of Abilities and very Staunch Americans. Dr. Franklyn needs no words of mine. I am, sir, with great Respect, your very huml servant,
     
      John Adams
     
    